Mr. Justice Mercur
delivered the opinion of the court, December 30th 1882.
The main question in this case was ruled in Lazear v. Porter, 6 Norris 513. That being so recently decided, we do'not now think it necessary to travel over the same ground again. We there held that a sale of the land of a bankrupt in pursuance of a decree in bankruptcy did not divest the dower of the bankrupt’s wife. The authorities there cited show under a general assignment for the benefit of creditors by an insolvent, his widow’s right of dower does not pass. It was therefore held that such effect should be given' to the deed of a bankrupt, conveying his real estate to an assignee. His wife’s contingent right of dower does not pass to the assignee. The power of sale is limited to the estate which the bankrupt conveyed to him. Whether or not there are judgment liens against the bankrupt does not, as to his wife, change the quantum of estate which passes by his . deed. We adhere to the law as declared in Lazear v. Porter. We discover no reason to disturb the decree of the court, except as to the question of costs. The case presents some strong equities in favor of the appellant. They are not sufficient to estop the appellee from maintaining her right of dower: but we think all the costs of ascei’taining the rights of the parties should not be imposed on the appellant. An equal division of them between the parties will be just and equitable. It is therefore ordered that the decree be so modified as to impose one-half of all the costs on each party, and thus modified, the
Decree is affirmed.
Shabswood, O. J., dissented.